On May 14,2003, the defendant was sentenced to Three (3) years in the Montana State Prison for violations of the conditions of a suspended sentence for the offense of Persons Under the Influence of Alcohol or Drugs, Fifth Offense, a Felony.
On April 2,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court, upon remand of the Montana Supreme Court.
The Defendant was present and was represented by Larry Nistler. The state was not represented.
The Defendant havingbeen duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to a Three (3) year commitment to the Department of Corrections, with all time suspended.
Hon. Ted L. Mizner, District Court Judge.